Name: Commission Regulation (EC) NoÃ 879/2006 of 15 June 2006 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty
 Type: Regulation
 Subject Matter: processed agricultural produce;  trade policy
 Date Published: nan

 16.6.2006 EN Official Journal of the European Union L 164/21 COMMISSION REGULATION (EC) No 879/2006 of 15 June 2006 amending the rates of the refunds applicable to certain milk products exported in the form of goods not covered by Annex I to the Treaty THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1255/1999 of 17 May 1999 on the common organisation of the markets in the milk and milk products sector (1), and in particular Article 31(3) thereof, Whereas: (1) The rates of the refunds applicable from 25 May 2006 to the products listed in the Annex, exported in the form of goods not covered by Annex I to the Treaty, were fixed by Commission Regulation (EC) No 782/2006 (2). (2) It follows from applying the rules and criteria contained in Regulation (EC) No 782/2006 to the information at present available to the Commission that the export refunds at present applicable should be altered as shown in the Annex hereto, HAS ADOPTED THIS REGULATION: Article 1 The rates of refund fixed by Regulation (EC) No 782/2006 are hereby altered as shown in the Annex hereto. Article 2 This Regulation shall enter into force on 16 June 2006. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 15 June 2006. For the Commission GÃ ¼nter VERHEUGEN Vice-President (1) OJ L 160, 26.6.1999, p. 48. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). (2) OJ L 138, 25.5.2006, p. 1. ANNEX Rates of the refunds applicable from 16 June 2006 to certain milk products exported in the form of goods not covered by Annex I to the Treaty (1) (EUR/100 kg) CN code Description Rate of refund In case of advance fixing of refunds Other ex 0402 10 19 Powdered milk, in granules or other solid forms, not containing added sugar or other sweetening matter, with a fat content not exceeding 1,5 % by weight (PG 2): (a) on exportation of goods of CN code 3501   (b) on exportation of other goods 0,00 0,00 ex 0402 21 19 Powdered milk, in granules or other solid forms, not containing added sugar or other sweetening matter, with a fat content of 26 % by weight (PG 3): (a) where goods incorporating, in the form of products assimilated to PG 3, reduced-price butter or cream obtained pursuant to Regulation (EC) No 1898/2005 are exported 17,77 19,34 (b) on exportation of other goods 50,45 54,00 ex 0405 10 Butter, with a fat content by weight of 82 % (PG 6): (a) where goods containing reduced-price butter or cream which have been manufactured in accordance with the conditions provided for in Regulation (EC) No 1898/2005 are exported 56,05 61,00 (b) on exportation of goods of CN code 2106 90 98 containing 40 % or more by weight of milk fat 98,68 106,75 (c) on exportation of other goods 91,43 99,50 (1) The rates set out in this Annex are not applicable to exports to Bulgaria, with effect from 1 October 2004, to Romania with effect from 1 December 2005, and to the goods listed in Tables I and II to Protocol No 2 the Agreement between the European Community and the Swiss Confederation of 22 July 1972 exported to the Swiss Confederation or to the Principality of Liechtenstein with effect from 1 February 2005.